Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered March 28, 2003, convicting him of criminal sale of a controlled substance in the fifth degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that his waiver of the right to a jury trial was inadequate (see CPL 470.05 [2]; People v Magnano, 158 AD2d 979 [1990], affd 77 NY2d 941 [1991], cert denied 502 US 864 [1991]; People v Ospina, 192 AD2d 680, 681 [1993]). In any event, the record establishes that the defendant’s waiver was knowing, intelligent, and voluntary (see People v Wheeler, 258 AD2d 542 [1999]; People v Brunson, 307 AD2d 323 [2003]). The defendant acknowledged that he discussed the waiver with his attorney, executed the waiver in open court, and indicated that he understood the nature and consequences of the rights that he waived (see People v Jones, 293 AD2d 627 [2002]). Florio, J.P., Schmidt, Fisher and Dillon, JJ., concur.